DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.


Detailed Action


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-29 of U.S. Application 16/487,735 filed on August 26, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 has been considered by the examiner.

Rejections under USC 102 and 103
“Applicant's arguments filed on 04/21/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance






Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a probe for testing an electrical property of a test sample, the probe comprising: the first cantilever defining a first loop with respect to the probe body, the first loop extending in a first plane substantially parallel to the planar body surface in combination with the other limitations of the claim. 

Claims 17-25 are also allowed as they depend on allowed claim 16.

Regarding claim 26, the prior art of record taken alone or in combination fail to teach or suggest a probe for testing an electrical property of a test sample, the probe comprising:  a first contact pad and a second contact pad on the first side of the probe body, the first contact pad being connected to the second contact pad via a first electrical line on the probe body and the metal film on the first arm and a second electrical line on the probe body, thereby forming a path for an electrical current to form a magnetic field substantially orthogonal to the second plane at the second plane in combination with the other limitations of the claim. 

Regarding claim 27, the prior art of record taken alone or in combination fail to teach or suggest a method of testing an electrical property of a test sample, the method comprising: (c) contacting the first contact probe with the test sample at a first contact point; (d) contacting the second contact probe with the test sample at a second contact point; and (e) performing a multi-point measuring routine using the contact of the first contact probe with the first contact point and the contact of the second contact probe with the second contact point in combination with the other limitations of the claim.

Regarding claim 28, the prior art of record taken alone or in combination fail to teach or suggest a method of initializing a routine for testing an electrical property of a semiconductor wafer having a native oxide surface layer, the method comprising: (c) contacting the second contact probe with the semiconductor wafer at a second contact point; and (d) applying a first voltage between the first contact point and the second contact point so as to cause an electric breakdown of the native oxide surface layer of the semiconductor wafer in combination with the other limitations of the claim.

Regarding claim 29, the prior art of record taken alone or in combination fail to teach or suggest a method of initializing a routine for testing an electrical property of a semiconductor wafer, the method comprising: (c) contacting the second contact probe with the semiconductor wafer at a second contact point; and (d) establishing a first voltage between the first contact point and the second contact point so as to cause an electric breakdown of the native oxide surface layer of the at least one of the first contact probe and the second contact probe that has a native oxide surface layer in combination with the other limitations of the claim.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868